Hill, J.
(After stating the foregoing facts.)
1. The only ground of the motion for new trial which need be considered here is as follows: “ Because the court erred in failing to charge the jury that a year’s support being set apart to Mittie Heath, that it could not be collaterally attacked in this court, that the judgment was final.” This would present a serious question if objection had been properly made in the court below. But by reference to the foregoing statement of facts it will be seen that only three questions were submitted to the jury, and these were by agreement of the parties. None of the questions submitted involved a collateral attack on the judgment of the court of ordinary, setting apart the twelve months’ support. No objection was properly made at the trial to the introduction of evidence which resulted in the verdict, on the ground that a collateral attack was being made on the judgment of the court of ordinary. No exception was taken to the verdict, except as contained in the general grounds of the motion for new trial; and as to that, we think the verdict is supported by the evidence. The exception was likewise general to the final judgment of-the court. The court merely entered a decree on the verdict, which is supported by the evidence; and as the only three issues which were submitted to the jury by agreement of the parties did not involve a question of collateral attack on the judgment of the court of ordinary setting aside the twelve months’ support, the court did not err in failing to charge as set out. That issue was not involved in the trial before the jury. The court could only instruct the jury on issues which were before them, and doubtless did instruct them on.the agreed issues which were submitted to them. But a failure to instruct on issues which are not involved in the case is not error. Even if evidence was admitted which tended to attack the judgment of the court of ordinary, no such specific and definite assignment of error is made thereto as can be considered.
*1102. The other grounds of the motion are either without merit, or are so vague and indefinite as that they can not be considered. The verdict is supported by the evidence, and the court did not err in refusing a new trial. In some instances it was not shown that the ground of objection urged in this court to the admission of evidence were made and passed on by the trial court.

Judgment affirmed.


All the Justices concur.